DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites claim language: “0.5% by weight or less” and “5 g/L or more” within the claim. The claim is not enabled at the lowest or highest end, respectively of these limitations.
Within the printed publication the hydrofluoric compound (i.e. ammonium fluoride) is stated to have a lower limit of concentration of 0.1% by weight. Thus an accurate range would be between 0.1 to 0.5% by weight (see [0022]).
The oxidizing compound has a “realistic” concentration of between 5 g/L to 10 g/L (see [0021]). There is no support for 100 g/L or 1000 g/L as would be covered in the range of 5 g/L or more.
Claim 2 recites claim language” 10% by weight of more.”
Support for the sulfuric acid would be either 5-50% by weight or 10-40% by weight (see [0023]).
As to the Wands Factors:
There is no support or examines of the lower range or higher range that would enable one of ordinary skill in the art at extremes.
The skill and predictability of the art is such that one of ordinary skill in the art would not be enabled to determine the upper and lower bounds of the claim language.
The other factors are not considered at this time.
Claims 3-5 are rejected as being dependent on claims 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The term "thin oxide film" in claims 1-5 is a relative term which renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 3-5 recites the limitation "the sulfuric acid solution."
It is unclear from the claim language what solution “the sulfuric acid solution” is referring to. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a sulfuric acid solution with a hydrofluoric compound” and “an electrolytic sulfuric acid solution having an oxidizing agent with a hydrofluoric acid compound.”
Please make all correction so that the dependent claims are consistent with claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101748463 of Liu et al in view of US 2010/0320089 of Misra et al.
As to claim 1, Liu teaches of a method of manufacturing a titanium oxide film having micro-holes (Liu, [0017]), the method comprising:
utilizing a titanium substrate as an anode (Liu, [0011] – [0012]); and
performing an electrolysis (anodization) in a sulfuric acid solution with a hydrofluoric compound dissolved therein at 0.5% by weight (Liu, [0012], [0015] and [0027]).
Liu does not teach the current density.
Misra teaches of the formation of titanium nanotube arrays formed by anodization (Misra, Abstract) such that a sulfuric acid with a fluoride compound therein is utilized (or would be obvious to use) as an electrolyte (Misra, [0036] – [0037]).
Misra states that between 5-60 V is utilized to form the nanotube formation, thus generating at 40 V a current density of 20 mA/cm2 (Misra, [0048]).
As Liu teaches 20-100 V (Liu, [0012]), the claimed current density would be obvious for the formation of a nanotube formation as per Liu in view of Misra.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu as per Misra so as to utilize 
As to claim 2, Liu in view of Misra teaches to the method of claim 1.
Liu teaches the sulfuric acid concentration being between 2 to 20 weight percent,  and specifically an example at 15 wt.% sulfuric acid (with the desired hydrofluoric compound concentration) (Liu, [0015] and [0027]).
As to claim 3, Liu in view of Misra teaches to the method of claim 1.
Liu teaches the hydrofluoric compound is ammonium fluoride (NH4F) (Liu, [0015]).

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0224360 of Varghese et al in view of US 2014/0166490 of Tatebe et al, US 2010/0320089 of Misra et al and CN 101748463 of Liu et al.
As to claims 1, 3 and 5, Varghese teaches of a method of manufacturing a titanium oxide film having micro-holes (Varghese, Abstract), the method comprising:
utilizing a titanium substrate as an anode and performing an electrolysis (i.e. anodization) process in a sulfuric acid solution with a hydrofluoric compound dissolved therein (Varghese, [0021], [0043] and [0060]).
As stated within Varghese, an anodization process is performed on a titanium foil. As per anodization, the titanium substrate is the anode within the system. Varghese deems obvious the use of a fluoride compound in the electrolyte and further that the electrolyte includes an acid like sulfuric acid.
Varghese does not teach the second electrolysis process, the concentration of fluoride compound within the electrolyte or the current density of the electrolysis process.
Tatebe teaches of an anodization process to form a titanium oxide film such that after an initial anodization process, the pores of the film are widened by performing an electrolytic process using a sulfuric acid solution. The pore widening allows for more metal to be deposited into the pores (Tatebe, [0028]).
As Varghese teaches depositing metal (Pd nanoclusters) after the anodization process (Varghese, [0051] and Fig. 7), one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify Varghese as per Tatebe to perform a second electrolysis process (using an electrolyte containing sulfuric acid with no fluoride) to widen the pores to facilitate metal being deposited within the pores.
Varghese in view of Tatebe do not teach the concentration of fluoride compound within the electrolyte or the current density of the electrolysis process.
Misra teaches of the formation of titanium nanotube arrays formed by anodization (Misra, Abstract) such that a sulfuric acid with a fluoride compound therein is utilized (or would be obvious to use) as an electrolyte (Misra, [0036] – [0037]).
Misra states that between 5-60 V is utilized to form the nanotube formation, thus generating at 40 V a current density of 20 mA/cm2 (Misra, [0048]).
As Varghese teaches between 100 mV to 40 V (Varghese, [0021]
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varghese in view of Tatebe as per Misra so as to utilize the desired current density in producing a predictable result in the formation of the desired nanotube formation as per the anodization process.
Varghese in view of Tatebe and Misra do not teach the concentration of fluoride compound within the electrolyte or the desired fluoride compound.
It is noted that Varghese teaches HF or KF, etc. as fluoride compounds (Varghese, [0021]), while Misra teaches acidified fluoride electrolytes can use HF, KF or NH4F (ammonium fluoride) as equivalent fluoride compounds (Misra, [0036]).
Liu teaches of forming titanium oxide arrays by anodizing in a sulfuric acid electrolyte containing 0.5 wt. % fluoride compound (NH4F) (Liu, [0012] – [0016]).
Liu states the array is more uniformly formed in the fluoride containing electrolyte (Liu, [0008]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Varghese in view of Tatebe and Misra as per Liu so as to utilize the desired fluoride compound at the given concentration to form a more uniform titanium oxide array.
As to claim 2, Varghese in view of Tatebe, Misra and Liu teach to the method of claim 1.
Varghese additionally teaches sulfuric acid present in between 5% to 10 % (Varghese, [0060]).
Liu teaches specifically 15 wt. % sulfuric acid and up to 20 wt. % (Liu, [0015] and [0027]
As to claim 4, Varghese in view of Tatebe, Misra and Liu teach to the method of claim 1.
Varghese teaches the anodization process of 1 minute (Varghese, [0043]), thus deeming obvious the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794